Citation Nr: 0824616	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-26 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to January 
1965, and from February 1968 to January 1983, including 
honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The evidence does not show that the veteran currently has 
peripheral neuropathy of the right upper extremity.

2.  The evidence does not show that the veteran currently has 
peripheral neuropathy of the left upper extremity.  

3.  The evidence does not show that the veteran currently has 
diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
neither incurred in service or presumed to have been incurred 
as a result of service or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  Peripheral neuropathy of the left upper extremity was 
neither incurred in service or presumed to have been incurred 
as a result of service or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

3.  Diabetic retinopathy was not incurred in or aggravated by 
service, or proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was inadequately provided 
in conjunction with an August 2006 Statement of the Case.  
The Board finds, however, that the veteran is not prejudiced 
as he was given actual, albeit inadequate, notice in 
compliance with Dingess, and he is also not prejudiced as 
service connection is being denied.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2003 notice was given prior to the 
appealed AOJ, dated in March 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the nature and etiology of the claimed 
disabilities, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
no further action is necessary to meet the requirements of 
the VCAA.  

The veteran contends that he has peripheral neuropathy of the 
upper extremities and diabetic retinopathy attributable to 
his period of active service, to include as secondary to his 
service-connected diabetes mellitus.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a veteran is found 
to have been exposed and/or presumed to have been exposed to 
an herbicide agent during active service in the Republic of 
Vietnam, Type II diabetes and acute and subacute peripheral 
neuropathy, among other diseases specifically listed, shall 
be service-connected if the requirements of 38 C.F.R. Section 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. Sections 3.307(d) are 
also satisfied.  For the purposes of Section 3.309, the terms 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appeared within weeks or months of 
exposure to an herbicide and resolved within two years of 
onset.  See 38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era was not warranted for the following conditions: 
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other than 
diabetes mellitus), immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002).

In December 2003, following attempts to secure the veteran's 
service medical records (SMRs), the RO formally found them to 
be unavailable.  Thus, there is no evidence of record to show 
whether the veteran was diagnosed as having bilateral 
peripheral neuropathy of the upper extremities and diabetic 
retinopathy while in service.  As such, VA has a heightened 
duty provide its reasons and bases in rendering a decision.  
See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).

In a June 2003 VA treatment note, the veteran was noted to 
have mild diabetic retinopathy.  This was also noted in a 
September 2003 VA treatment record.  In February 2004, the 
veteran sought VA follow-up treatment noted to include 
follow-up for diabetes mellitus with retinopathy.  In a July 
2006 ocular treatment record, the veteran was no longer noted 
to have diabetic retinopathy.  

In May 2006, the veteran underwent a VA examination for eyes.  
The examiner's impression was that the veteran had mild 
refractive error and presurgical cataracts bilaterally.  He 
was further noted to have diabetes mellitus without active 
retinopathy.  

That same month, the veteran underwent a VA examination for 
his diabetes mellitus.  The veteran advised that he 
experienced numb fingertips approximately once per month.  No 
diagnoses were made regarding the veteran's claimed 
peripheral neuropathy of the upper extremities and diabetic 
retinopathy.  

Given the evidence as outlined above, the Board finds that 
service connection cannot be granted for peripheral 
neuropathy of the upper extremities or diabetic retinopathy 
as there are no current diagnoses of those disorders.  
Although the veteran was noted in the past as having mild 
diabetic retinopathy, he is not currently diagnosed as having 
such.  Notwithstanding the veteran's belief that he may have 
peripheral neuropathy of the upper extremities or diabetic 
retinopathy, it is important to point out that absent a 
diagnosed disease or injury that was incurred during service 
or presumed to have been incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Therefore, because there is no evidence of current diagnoses 
of either peripheral neuropathy of the upper extremities or 
diabetic retinopathy, service connection for those 
disabilities must be denied on a direct and on a presumptive 
basis


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.  

Service connection for diabetic retinopathy is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


